Citation Nr: 1424001	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to a schedular rating in excess of 10 percent for service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active duty service from October 1986 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

The Veteran presently seeks to reopen a claim of service connection for a right knee disability, most recently denied by the RO in May 2008.  (The RO previously characterized the issue as arthritis of the right lower extremity, but clearly addressed any right knee condition in its rating decision.)  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, new and material evidence must be received.  The  Board is required to address this issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.


REMAND

The Veteran seeks to reopen a claim of service connection for a right knee disability, most recently denied by the RO in May 2008.  (As noted above, the issue was characterized as a right leg one, but specifically addressed the knee.)  The Veteran's current claim was received in January 2011.  In February 2011, the Veteran was issued a notice letter advising him on how to substantiate a claim of service connection.  The notice letter did not advised the Veteran on how to reopen a previously denied claim of service connection or what type of evidence he should submit.  Consequently, the Veteran must be provided notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate notice requires looking at the bases for the prior final denial, and providing notice that describes the evidence needed to establish the element or elements that were required but insufficient in the prior decision. 

The Veteran's Virtual VA paperless claims file includes VA medical treatment records dated though August 2013 that include findings that may be relevant to both issues on appeal.  Neither the March 2012 Statement of the Case nor the March 2013 Supplemental Statement of the Case include this as evidence considered by the agency of original jurisdiction in adjudicating this claim.  Thus, this evidence has apparently not been reviewed by the agency of original jurisdiction, and the Veteran has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the new evidence.  As such, the Board has no recourse but to remand the case for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

While the Board could attempt to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as the additional evidence triggers VA's duty to assist the Veteran in obtaining additional evidence, a remand is necessary in any case.

In the February 2014 Informal Hearing Presentation, the Veteran's representative suggested that there may be additional VA outpatient treatment records at the Waco and Temple, Texas, VA Medical Centers that have not yet been associated with the Veteran's claims file.  As such, on remand, efforts must be undertaken to obtain any additional VA treatment records for the Veteran's asserted disabilities.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, in the February 2014 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's service-connected left knee disability had worsened in severity.  Additionally, it was indicated that a November 2012 VA examination had not considered the Veteran's altered gait or that during flare-ups, especially during the course of a work day, his left knee would become so severely disabling that it would hinder his ability to perform his duties.  Given the contentions of worsening left knee symptoms, the Board finds that a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should send the Veteran proper notice that complies with Kent v. Nicholson, 20 Vet. App. 1 (2006) and ensure the notice includes instructions as to how to reopen a previously denied claim and what evidence should be submitted.  

2.  The agency of original jurisdiction should also ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran (to specifically include the Waco and Temple, Texas, VA Medical Centers) to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.

3.  The agency of original jurisdiction should schedule the Veteran for a VA examination in order to determine the current severity of his service-connected left knee arthritis.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The examiner should report the range of motion of the left knee in degrees.  The examiner should also report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) other than that caused by a meniscectomy (which is separately rated) must be noted. 

The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc. (other than that caused by a meniscectomy), to additional loss of motion--beyond what was shown on clinical examination.  In other words, all functional deficits caused by arthritis should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  (This requires a certain degree of conjecture on the examiner's part, but is required for rating arthritis of the joint.)

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4.  The agency of original jurisdiction should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction should then readjudicate the Veteran's claims.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

